Order filed August 28, 2012




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00555-CV
                                    ____________

       MICHAEL DODD AND 3D GLOBAL SOLUTIONS, INC., Appellants

                                             V.

                             BRIAN J. SAVINO, Appellee


                       On Appeal from the 127th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-70013


                                         ORDER

       No reporter’s record has been filed in this case. The court reporter, Suzanne
Saulsberry, informed this court that appellants had not made arrangements for payment
for the reporter’s record. On June 21, 2012, the clerk of this court notified appellants that
we would consider and decide those issues that do not require a reporter=s record unless
appellant, within 15 days of notice, provided this court with proof of payment for the
record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
September 27, 2012. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM